DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on 6/23/2021.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-6, 10, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2019/0011656 to Sato et al.
 	Sato discloses the following.
 	Claim 1.    (Currently Amended) An optical fibre ribbon stack for use in an optical fiber cable, the optical fibre ribbon stack (see fig. 3D) comprising:
a plurality of optical fibre ribbons, wherein each optical fibre ribbon of the plurality of optical fibre ribbons has one or more base access, wherein each optical fibre ribbon is partially or fully coated with a coating layer 14 (see fig. 3B) in a corrugated manner and the coating layer is discontinuous along length of the optical fibre cable, wherein an optical fibre ribbon of the plurality of optical fibre ribbons comprises comprising: a plurality of optical fibres arranged such that adjacent optical fibers in the optical fiber ribbon are connected along the length: and a slit 14a (see fig. 3D) between at least two optical fibres of the plurality of optical fibre ribbons.
  	Claim 2.    (Previously Presented) The optical fibre ribbon stack as claimed in claim 1, wherein the plurality of optical fibre ribbons has a plurality of slits to split the optical fibre ribbon for two or more base access.  See fig. 3D.
 	Claim 3.    (Previously Presented) The optical fibre ribbon stack as claimed in claim 1, wherein the optical fibre ribbon is one of a regular flat ribbon, an 
 	Claim 4.    (Currently Amended) The optical fibre ribbon stack as claimed in claim 1, wherein the optical fibre ribbon has  corrugated surface on top surface and bottom surface, wherein the slit is on the top surface of the optical fibre ribbon.  See fig. 3D.
 	Claim 5.    (Currently Amended) The optical fibre ribbon stack as claimed in claim 1, wherein the coating layer bonds the plurality of optical fibres,  wherein the coating layer is made of a single layer of matrix material.  See ¶0067.
 	Claim 6.    (Currently Amended) The optical fibre ribbon stack as claimed in claim1, wherein the coating layer of the optical fibre ribbon has uniform thickness throughout the plurality of optical fibres.  See fig. 3D.
 	Claim 10.    (Previously Presented) The optical fibre ribbon stack as claimed in claim 1, wherein the slit is one of a “V” shaped and “U” shaped.   Fig. 3D shows the V shape.
 	Claim 11.    (Previously Presented) The optical fibre ribbon stack as claimed in claim 1, wherein each of the plurality of optical fibre ribbons has pitch value equal to height of each of the plurality of optical fibre ribbons.  Fig. 3D shows the claimed feature.
 		
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2019/0011656 to Sato et al.
 	Re claims 7 and 12, Sato does not show the claimed number of optical fiber ribbons.  Sato however shows in ¶0046, the number of optical fiber ribbon can be adjusted as needed.  It would have been obvious to the ordinary skilled person in the art at the time of the invention as needed. 
 	Re claims 8 and 19, Sato discloses the claimed invention except for the claimed range.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re claim 18, Sato discloses every aspect of claimed invention except for the claimed number.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to have the claimed  number as needed since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d272, 205 USPQ 215 (CCPA 1980).
Claims 9, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2019/0011656 to Sato et al in view of USPUB 2019/0204519 to Sato et al (hereinafter Sato2).
 	Re claim 9, Sato discloses every aspect of claimed invention except for the square shape configuration to form the stack.  Sato2 shows in fig. 10 the stacked optical fiber ribbons.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the square shape configuration to form the stack as needed.  
 Re claims 13-15, Sato discloses every aspect of claimed invention except for the claimed equal numbers.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to have the claimed equal numbers as needed since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d272, 205 USPQ 215 (CCPA 1980).
 
 	 claims 16-17, Sato discloses the claimed invention except for the claimed range.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/ELLEN E KIM/Primary Examiner, Art Unit 2883